Ragan, C.
J. C. Crawford sued Walter L. Smith in the district court of Cuming county. In his petition Crawford alleged that Smith was indebted to him in the sum of $120 for rent for certain buildings. Smith’s answer was a general denial. The case ivas tried to a jury and a verdict rendered in favor of Smith, upon which a judgment dismissing Crawford’s action ivas entered, and he has filed a petition in error here to review that judgment.
The pleadings support the judgment. The correctness of the court’s instructions depends upon the evidence adduced on the trial. We cannot review the evidence, because the bill of exceptions found in the record is not ratified by the clerk of the trial court as being the original or á true copy of the bill of exceptions allowed in the case. (Code of Civil Procedure, sec. 587b; Groneweg v. Mathewson, 52 Neb. 591.) It follows that the judgment of the district court must be, and is,
.Affirmed,